EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: claims 32 and 36-40 have been cancelled.
This application is in condition for allowance except for the presence of claim(s) 32 and 36-40 directed to species non-elected without traverse. While independent claims 31 and 41 were identified as generic in the original restriction/election requirement (mailed 02/20/2020) and/or Applicant's response thereto (filed 06/15/2020), Applicant amended these claims to recite features of the elected species (see, e.g., amendments filed 12/08/2020 and thereafter), such that claims 31 and 41 are no longer generic claims. As there is no allowable generic claim, the non-elected species are not eligible for rejoinder. Accordingly, as noted above, claim(s) 32 and 36-40 been cancelled. See MPEP 1302.04.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
Applicant's remarks with respect to the ambient-null device comprising a fluid or gas-filled ambient pad in fluid or gas communication with a second pump for filling the fluid or gas-filled ambient pad (Appeal Brief filed 08/06/2021, pgs. 7-10) have been considered and are persuasive. Accordingly, the prior art rejections made of record in the Office action mailed 03/17/2021 have been withdrawn. 
The newly cited reference to Basir (US 2005/0027416 A1) discloses a system similar to the system disclosed by Sullivan (previously cited, US 2006/0063982 A1). Basir teaches a system comprising a first sensor positioned to sense both physiological and ambient signals, and a second sensor positioned to sense only ambient signals to enable removal of environmental noise (see, e.g., claim 20). Basir neither teaches the first or second sensor are fluid-filled sensing units/pads nor discloses pump(s) in communication with the first or second sensor. 
In view of the above, the prior art of record does not appear to teach/suggest a system and/or method comprising, in combination with the remaining recited elements/steps, an ambient-null device comprising a fluid or gas-filled ambient pad, wherein the fluid or gas-filled ambient pad is in fluid or gas communication with a second pump for filling the fluid or gas-filled ambient pad or the comparable limitations of claims 31 and 41. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791